NELSON, Circuit Justice.
This vessel was captured in the port of New York, on the 21st of August, 1861, by government officers. She was laden at the port of New-bera, North Carolina, with spirits of turpentine, and left that port on the 23d of July, 1861. There was no actual blockade of New-bern at the time. The vessel belongs to H. A. McLeod, a British subject, but resident in Charleston, South Carolina, at the time of capture, and the cargo to A. Wade, a resident of Newbern, and a citizen of North Carolina. The vessel and cargo were condemned as enemy property in the court below [Case No. 11,428], and acquitted on the charge of breaking the blockade. Upon the doctrine of the cases recently decided in the supreme court of the United States, the decree must be affirmed.